Case 1:17-cv-24337-CMA Document 153 Entered on FLSD Docket 12/17/2018 Page 1 of 1


                                          UN ITED ST ATE S D ISTR ICT C O U R T
                                          SOUTH ERN DISTRICT OF FLORIDA

                                          CA SE N O .17-24337-CIV -A LT ON A G A

                              T O DD SK O IG N vx.R O Y A L CA R IBBEA N CR U ISE S,LTD .

                        PLEA SE N O TE : D O N O T SH O W Y O UR N U M ER ICA L DIV ISIO N
                             PLEA SE R ETA IN TH IS FO R M W ITH TH E EM IIBITS


    q-<
   ''

                  A-yx
                     4 .. ykexA'
                               -.k o o -1w .
   Yo'nk- vo-o-'
               ïoq's % 'q- qns. 'n 7X   - - ovy                                 .    .


   %, ou.
        z cyo 'vx cc.kovz-so.
        - ..----- - -
                                 -k.
                                   q- AAptu
                                          op-s
                                             ',+ ,st. 7.     -
                                                                                               xxw
                                   j             j.                                 -.;p             a
                        s          $-h-
                                      '        t-ttïïA-cxw t ac.a'k.z=                   .
                                                                 j          -




 FOREPERSON'S SIGNATURE:                                -        - --
                                                                                           i             t   -




 DATE: jT-1l-e1                .
                                                      TIME:           htbryD
                                                                        .   .
                                                                                               .
 cocuv'saxswsu: 721 h>tx                                              zxoz x<
    #'
     .çfz,- f= > Xw                                          r
                                                                      w -aw z <'
         8
         r$0     -
                 ;7/
                   6
                   k-
                    k
                    --t-
                       'l.
                         --




                                          ''

 slc xso :                                LX                         DATE:/z/nu/l'TIME: ' 0 'm                   .

                         JC D G E cE clu A M .A LTO N A G A
